686 S.E.2d 797 (2009)
JOHNSON
v.
The STATE.
No. A08A0473.
Court of Appeals of Georgia.
October 28, 2009.
Drug violation. Superior Court, Franklin County, Hodges, J.
Sean A. Black, Toccoa, for appellant.
Robert W. Lavender, District Attorney, Samuel C. Small, Adam C. Schroeder, Assistant District Attorneys, for appellee.
MIKELL, Judge.
In Johnson v. State, 292 Ga.App. 752, 665 S.E.2d 431 (2008), we reversed Joshua Johnson's conviction for possessing more than one ounce of marijuana and remanded the case for a new trial. On certiorari, the Supreme Court reversed our ruling. Johnson v. State, 285 Ga. 571, 679 S.E.2d 340 (2009). Accordingly, our prior opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Judgment affirmed.
MILLER, C.J., and ANDREWS, P.J., JOHNSON, P.J., BLACKBURN, P.J., SMITH, P.J., and BARNES, ELLINGTON, PHIPPS, ADAMS, BERNES and DOYLE, JJ., concur.